Citation Nr: 1720689	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-48 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied entitlement to service connection for sleep apnea.  

The Board remanded the appeal for additional development in March 2014 and June 2016. The previous directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified before the undersigned during a travel Board hearing in December 2013; a copy of the transcript is associated with the electronic claims file.

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran is seeking entitlement to service connection for sleep apnea.  Service connection is already in effect for, inter alia, gastroesophageal reflux disease and chronic allergic rhinitis.  The Veteran has asserted that his currently diagnosed sleep apnea is associated with his active service, and specifically points out an injury to his face in 1983 that damaged his nasal septum.  

On review, none of the VA medical opinions address aggravation and the possibility of secondary service connection.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (A medical opinion which focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  When causation and aggravation are at issue, the Board must ensure that the opinion addresses each.)  Hence, an addendum opinion must be obtained.

The Veteran has had multiple VA examinations related to his claim for his sleep apnea and other disabilities.  On the first examination with VA after the October 2007 claim of service connection for sleep apnea was made, in October 2008, the Veteran was diagnosed with chronic allergic rhinitis and a December 2008 rating decision granted service connection for that disability. Both service treatment records and medical records after service from the Naval Hospital at Camp Lejeune, North Carolina indicate a medical history of sinus episodes with interference breathing through his nose, incapacitating headaches, hoarseness, and crusting.  The October 2008 examiner noted the Veteran's drowsiness as a result of his chronic allergic rhinitis treatment.

On the same examination, the physician also diagnosed the Veteran with gastroesophageal reflux disease, for which he is also now service-connected.  The examiner noted the Veteran had dysphasia, heartburn, epigastria pain, scapular pain, hematemesis, reflux and regurgitation, with symptoms occurring constantly.

In addition, the Board notes multiple lay statements by the Veteran, his spouse, and two fellow servicemen who knew and served with the Veteran who describe symptoms that the Veteran consistently snores and appears to stop breathing at night at times. There were reports that the Veteran was overly tired during the day, felt run down, had constant headaches at night and during the day, and was unable to concentrate.  Because these symptoms possibly overlap with other service-connected disabilities, the possibility of aggravation and secondary service connection as an alternative means of entitlement to service connection for sleep apnea must be considered.  VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C.A. 1154(a); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

However, the Board may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  Therefore, a remand is required for the assessment of the medical evidence against the possibility of secondary service connection as an alternative theory of entitlement for the Veteran's claim.

A full and complete rationale for any opinion expressed is required. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any pertinent private treatment records not already identified and, with the appropriate authorization, attempt to obtain those records and associate them with the claims file.  

2. Obtain any updated VA treatment records and associate them with the claims file.

3.  Schedule the Veteran for an in-person VA examination by an appropriate medical professional to evaluate the nature and etiology of the Veteran's sleep apnea.  The examiner should be provided a copy of the Veteran's claims file and is requested to review it in conjunction with this remand.  

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

Based on the examination results and review of the record, the examiner should provide an opinion as to the following: 

a. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's sleep apnea disability had its onset in service or is otherwise related to service.  

b. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's sleep apnea disability is due to or caused by the any service-connected disabilities, to include chronic allergic rhinitis and/or gastroesophageal reflux disease. 

b. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's sleep apnea disability is aggravated (chronically worsened) by any service-connected disability, to include the service-connected rhinitis or gastroesophageal reflux disease.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

